Sp
RYoraET
LA GENE Æ DES CARRIERES ET DES MINES, en abrégé “GECAMINES" et en sigle
“GCM”, entreprise de droit Congolais, immatriculée au nouveau registre du commerce de
Lubumbashi sous le numéro 453, dont le siège social est situé au 419 boulevard Kamanyola,

BP 450, Lubumbashi, en République Démocratique du Congo, représentée aux fins des présentes

Administrateur-Délégué Général et Administrateur-Délégué Général Adjoint, ci-après dénommée
€ GECAMINES », d’une part ;

et

Directeur, ci-après dénommée « PLATMIN », d'autre part ;
PREAMBULE :

1. Attendu que GECAMINES possède les droits et titres miniers sur les Polygones de l’Écaille C,
de KAMPASE et de DEZIWA, faisant partie des concessions GECAMINES dans lesquelles se
trouvent des ressources et des réserves de minerais probables et possibles ;

2. Attendu que GECAMINES ne Possède pas, pour le moment, d'informations suffisantes pour
définir les teneurs et les quantités de cuivre et de cobalt des minerais contenus dans les
Polygones susvisés et souhaite confirmer leurs réserves géologiques en réalisant des travaux de
Prospection ;

3. Attendu que PLATMIN a, Par Sa note du 14/01/2005, sollicité auprès de GECAMINES
Paccord d’entreprendre les travaux de prospection sur les Polygones susvisés ;

4. Attendu que GECAMINES 4, par sa lettre n0 1756/ADT/2005 du 08/02/2005, demandé à
PLATMIN de choisir, outre le gisement de DEZTWA, entre les gisements de lPEcaille C et de
Kampase ; |

5. Attendu que PLATMIN a porté son choix sur l’Ecaille C et DEZIWA ;

6. Attendu que PLATMIN a, Par sa note du 20/02/200$, a informé GECAMINES qu’elle possède
la capacité d'obtenir des moyens financiers Pour les investir dans la Prospection, l’exploitation
et le traitement des minerais de l’Ecailie C et DEZIW À ;

7. Attendu que GECAMINES a, Par sa note n° 686/ADG/2005 du 30/09/2065, accepté de réaliser,
en coïiaboration avec PLATMIN, des travaux de Prospection en vue de compléter les données
géologiques et de réaliser une Étude de Faisabilité mais en exigeant à PLATMIN d'accorder
Priorité au Polygone de son choix Darmi ceux visés ci-haui ;

22

AMINES et PLATMIN s’accordent à définir leur collaboration, par le présent

ontrétéaens-(édomaine de la Prospection de l’Ecaille C et DÉZIWA et au cas où les résultats
VÉTErATENT conclänts, dans le domaine de l’exploitation sur ces Polygones, par la création

9. Attendu que PLATMIN CONGO LIMITED a conclu avec GECAMINES, une convention de

confidentialité relative à l'information (n° 702/10528/SG/GC/2005) portant sur lécaille C et
DEZIWA.

10. Attendu que GECAMINES a obtenu toutes les autorisations requises pour conclure le présent
Contrat, notamment celle du Ministre des Mines consignée dans sa lettre, n°
CAB.MIN/MINES/01/0872/05 du 25/10/2005, relative aux décisions du Conseil
d'Administration du 20 et 21/10/2005.

IL EST CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1 : DEFINITIONS

Dans le présent contrat, les expressions suivantes, dont les premières lettres écrites en majuscule,

auront la signification donnée ci-après :

* «Etude de Faisabilité » désigne un rapport écrit évaluant le potentiel commercial des gîtes
minéralisés situés dans le Périmètre de l'Écaille € et DEZTWA et visant à établir si leurs
dimensions et leurs teneurs justifient la production commerciale et l'exploitation d’une ou
plusieurs mines,

+ _« Budget de Prospection » signifie les dépenses requises exprimées en doilars américains pour
les opérations de prospection:

+ «Périmètre » signifie une superficie délimitée en surface et indéfiniment en profondeur sur
laquelle porte un droit minier,

*_« Prospection » a la signification donnée dans le code minier 007/2002 du 11/07/2002.

ARTICLE 2 : OBJET

Le présent contrat a pour objet :

- la réalisation en commun des activités de compilation des données relatives aux travaux de
Prospection déjà efYeciués par GECAMINES dans le Périmètre de l’Écaille C et DEZIWA ;

- la réalisation en commun de fa Prospection de Écaille € et DEZIWA pour consolider les
données disponibles :

= la réalisation d’une Etude de Faisabilité sur les Polygones concernés par le présent contrat.

À cet cffet, les Parties déterminent, dans le présent contrat, leurs droits et obligations pour la
réalisation de la Prospection et de l'Etude de Faisabilité ainsi que les principes à prendre en compte

pour la détermination de la forme adéquate de collaboration pour la mise en valeur du Polygonc de
l'Écaille € et DEZTWA.

ARTICLE 3 : GARANTIES ET ENGAGEMENTS DE GECAMINES

3.1. GECAMINES garantit qu'elle détient Le droit exclusif de prospection et de recherche de toutes
les substances concessibles explicitement désignées dans le présent contrat, à savoir cuivre,
3

a cf
À Plomb, fer et autres métaux de base associés ainsi qu'or, argent et autres
s minérales Précieuses.

A4
S fengage à collaborer exclusivement avec PLATMIN Pour réaliser {a
+Polygone de PÉcaille C et DEZTWA

4.1 PLATMIN s'engage à financer l'exécution des travaux de Prospection et l'Etude de Faisabilité
ainsi que, Le cas échéant, toute étude que les Parties jugeront nécessaire.

4.2. PLATMIN s'engage à Présenter à GEÉCAMINES un budget et un Programme d'exécution des

43. PLATMIN s'engage à exécuter ou faire exécuter, en associant étroitement GECAMINES, le
Programme de Prospection retenu.

ARTICLE 5. DESCRIPTION DU PROJET

Le Projet est Constitiié de trois Phases suivantes

S.1. Phase 1 : Prospection

Les minerais visés par la Prospection sont principalement les minerais de Cuivre et de cobalt
mais le Patentiel de Minéralisation En plomb, Zinc, or, Uranium, nickel et autres métaux et
Substances Sera aussi évalué et lexploitation de ces Minerais sera éventuellement aussi
développée.

La réalisation € Commun des activités de Compilation des données relatives AUX travaux de
Prospection déjà effectués Par GÉCAMINES dans le Périmètre du Polygone de PÉcaille C et
DEZIWA.

La réalisation en Commun de Ja Prospection du Polygone de Écaille Cet DEZIWA pour
Consülider tes données disponibles

PLATNVON Présentera à GECAMINES l'exécution des Programmes des travaux de Prospection
et des rapports périodiques réguliers.

2. Phase 2 : Etude de Faisa

PLATMIN CONGO LIMITE Par une Etude de Faisabilité sur une
Partie où l'ensemble des Poiygones ésent contrat et prendra en charge

és à
\
La
We

EN
laboration future
] ;

mn

KROH en coblerts par la phase de Prospection et dont l'Etude de Faisabilité aura prouvé
CABHIE Ge l'Aploitation sera mise en exploitation par ies Parties dans un Partenariat sous

entre 65 et 75 % des parts pour PLATMIN et entre 35 et 25 % Pour GECAMINES. La
Prétention du Partenaire reste figée à 75 %.
La hauteur exacte sera déterminée à l'issue de l'Etude de Faisabilité.

Dans ce cas, les Parties s'accordent que les coûts de Prospection et de VEtude de Faisabilité,
dûment approuvés par GECAMINES seront considérés comme étant un prêt à la société à créer

Au terme de l’étude de faisabilité, les Parties conviennent de fixer la royaltie à payer à
GEC S située pour le Moment entre L et 2,5 % des recettes brutes.

ARTICLE 6 : PROGRAMME DE PROSPECTION

6.1.

6.2.

63.

6.4.

10 4,

Compilation des données

PLATMIN avec laide de GECAMINES, fera une analyse et une compilation Systématique des
données relatives aux travaux préalablement effectués, incluant indices, réserves et teneurs,

Les photos aériennes (avion et satellites) seront préparées et utilisées, dans la mesure où cela
est faisable.

PLATMIN s'engage à fournir le Personnel, les équipements et les consommables nécessaires
Pour réaliser cette compilation de données

Travaux sur terrain et calcul de valeur approchée des Polygones.

Tous les indices des Polygones déjà connus seront visités, évalués et échantillonnés par des

équipes géo OBiques des deux Parties Pour mettre à jour les données Ce travail servira de base

GECAMINES (GEO, EMT, EMI et GMS).
Ces travaux seront Préfinancés par PLATMIN.

Personnel et équipement

GECAMINES et PLATMIN fourniront séparément du Personnel pour constituer une équipe
Tesponsabilisée à réaliser la Prospection. Cette équipe travaillera sous la supervision du
PLATMIN et sera rémunérée par celle-ci

GECAMINES assistera PLATMIN Pour faciliter l'entrée de Son personnel et des équipements
requis pour la Prospection,

Etude aérienne

S'il apparait qu'une étud

oc aérienne est fiécéssaire pour déterminer rapidement la géologie et fa
structure des terrains, les Parties Pourront faire recours à cette méthode

5

5
À
mie y
as

kr si leur efficacité est prouvée, les méthodes et géochimiques seront

Le forage sera exécuté pour évaluer la minéralisation trouvée.
6.7. Métallurgie

Au cas où les Parties décideront d’exploiter un des Polygones en partenariat, elles évalueront
également la métallurgie à utiliser.

ARTICLE 7 : BUDGET ET FINANCEMENT DE LA PROSPECTION

Ce Budget ainsi que le programme de Prospection détaillé, seront présentés par PLATMIN et
devront obtenir l'aval de GECAMINES. Ce Budget, partie intégrante des engagements de dépenses
du projet, ainsi que le programme font partie du présent contrat

Tout dépassement à hauteur de 20 % du budget devra être justifié et requérir laval de
GECAMINES

ARTICLE 8 : CESSION.

Aucune des parties n'aura le droit de céder le présent contrat à un tiers sans l'autorisation écrite
préalable de l'autre partie.

ARTICLE 9 : CONFIDENTIALITE

Chaque partie devra traiter le sujet de ce contrat comme un fait de la plus haute confidentialité et
s'engage à garder confidentielles toutes les données et informations de toute nature, obtenues ou
échangées dans le cadre du présent contrat

Elle ne le divulguera pas à une tierce partie sans le consentement écrit préalable de l’autre partie
sauf si la loi ou la réglementation appropriée ou l'autorité gouvernementale le requiert.

Ces restrictions ne s’appliquent pas à la divulgation de renseignements confidentiels aux sociétés
membres du même groupe que les Parties ou aux établissements de financement privés ou publics de

PLATMIN ou aux entrepreneurs où aux sous-{raitants, aux employés ou aux experts-conseils des
Parties.

La Partie qui livre une information confidentielle informera toute personne à qui l’infermation serait
fournie de la nature confidentielle de l'information et obtiendra qu'elle s'engage, mutatis mutandis, à
respecter les tcrmes de cette Convention avant toute communication.

ARTICLE 19 : FORCE MAJEURE

Tous les actes de force majeure seront appréciés conformément au droit commun.

Constitue un cas de force majeure, tout acte, situation de droit où de fait, phénoméne ou
circonstance à caractère imprévisible et insurmontabte échappant au contrôle de la partie qui
l'invoque

La Partie qui invoque un cas de force majeure doit le notifier à l'autre Partie dans les 15 jours de sa
connaissance en fournissant un mémoire détaillé précisant le fait qui le constitue.

6
Toute Partie aura la faculté de changer son adresse de domiciliation moyennant notification écrite à
l’autre Partie avec accusé de réception.

ARTICLE 15 : ENTREE EN VIGUEUR ET DUREE
SSL EN VIGUEUR ET DUREE

Le présent Contrat entrera en vigueur à la date de sa signature pour une durée de 36 (trente-six)
mois. -

5 DÉC
Ainsi fait à Lubumbashi, le dB BEC 206
Partie en retenant le sien.

-, €n deux exemplaires originaux, chaque

a EE

A

ANT SEKIMONYO ù
Administrateur-Délégné Général Adjoint Adiministrateur-Délégué Général

PLATMIN CONGO LIMITED

re

Pierre MULUMBA >
Directeur
RE

nn
NATHAN de THIERRY

Directeur

TT

© \

LS SOCIETE MINIERE DE DEZIWA ET ECAULE ©
TZ: Société Privée à Responsabilité Limitée
"SOMIDEC S.p.c."

ACTE CONSTITUTIF ET STATUTS

Entre les soussignés

1 LA GENERALE DES CARRIÈRES ET DES MINES, Entreprise Publique de droit congolais, dont
le siège social est établi au 419 boulevard Kamanyola, B.P. 450 à Lubumbashi en
République Démocratique du Congo, représentée aux fins des présentes paf Monsieur
ASSUMANt SEKIMONYO, Président du Consei d'Administration, et Pau FORTIN,
Administrateur-Délégué Général, ci-après dénommée « GECAMINES » :

et

2. PLATMIN CONGO LIMITED, en sbréèé « PLATMIN », société privée de droit congolais,
enregistrée à Lubumbashi, sous le numéro NRC 8916 et ayant son siège social au n° 86,
Avenue industrielle, B. P. 3897  LUBUMBASHI, Platmin@Piatmincongo.com ou
pierremulumba@platmincongo.com, fax +243 999978220, République Démocratique du
Congo, représentée aux fins des présentes par Monsieur Pierre MULUMBA, Directeur
Général, ci-apres dénommée « PLATMIN CONGO», d'autre part : l

TITRE ! : NATURE — DENOMINATION - SIEGE — OBJET — DUREE

TITRE ! : NATURE - DENOMINATION = SIÈGE SERRE

ARTICLE PREMIER : NATURE - DENOMINATION

est constitué en vertu des lois de la République Démocratique du Congo {RDC} une Société
Privée à Responsabilité Limitée, sous la dénomination « LA SOCIETE MINIERE DE DEZIWA ET

ECAILLE € Spr! », en abrégé « SOMIDEC Sprl ».
La société ainsi créée est régie par je décret du 27 février 1887 et je décret du 30 juin 1960 tel
que modifié jusqu'à ce jour, décrets relatifs aux sociétés commerciales.

ARTICLE DEUX : SIEGE.

Le siège social est établi à Lubumbashi, Commune de Lubumbashi. avenue industrielle n° 86. Il
pourra être transféré en tout autre lieu de la République Démocratique du Congo par décision
de l'Assemblée Générale. Des sièges administratifs, succursales, bureaux, agences, dépôts ou
comptoirs peuvent être établis à l'étranger et/ou en tout autre lieu de RDC -par décision de
l'Assemblée Générale. ge “Bu,

Tout changement d'adresse 3 l'intérieur de le ville de Lubumbashi sera déeidé Gorgil de
Gérance \ €

PE

mi |

RS, goset lexpiotation des gisements Desrwa et og Ecailie € Leis que
Ans Convention de Jv. Îe traitement it urgique de minerais issus de ces

RE
Permet de produire le euivre, ie tr et autres métaux ains. que la
mmercialisétion de ces produits

£le peut égaement Participer à routes ün ions qu ArEctement où indirectement sont en
reiation avec sor onjet et qui sont de neture à favoriser roissemerit de son patrimoine et

ac
Finterér des Assoc'es

Cet objet pourra ètre modifié par is sunte à l'unanimité des voix des Associés représentés à

‘assemnbiee Gériéraie
ARTICLE QUATRE : DUREE.

ja Societé est constituée pour une gérée indéterminée prenant cours à dater de
rautnentification et du dépôt au greffe des présents Statuts. Elie peut être dissoute par décision
de l'Assembiée Générale des Associés déiiberant dens les conditions requises, Pour les

modifications aux Statuts.
Eue n'est pes dstoute par faillte d'un Assacià

TITRE li : CAPITAL SOCIAL-APPORTS-PARTS SOCIALES-CBLIGATIONS

ARTICLE CING : CAPITAL SOCIAL.

Le Capital est fixe à 10.900 900 {dix mitions! USD, représenté par 16 900 Parts sociales avec droit
de vote, d'une valeur nominale de 1.00G émilie; USD chacune.

ARTICLE SiX : SOUSCRIPTION - LIBERATION

Le Capital social est entièrement souscrit et liberé comme suit :

Le capital social est sauscrit de la manière suivante :

1. PLATMIN CONGO : l'équivalent en FC de six millions huit cent mille dollars (6.800.000
USD} américains, soit soixante huit pour cent du capital social, (68 %) soit six mille huit
cents parts sociales (6.800 parts]

2. GECAMINES : l'équivalent er francs congolais de trois millions deux cent mille doliars
americains (6.200 009 USD} soit trente deux pour cent du capital social (32 %) soit trois
malle deux cents parts sociaies {3.200 parts). 0€ LUBe,

fotet : L'équivaient en francs congolais de la somme de DS E DOLLARS
AMERICAINS {16.000.000 USD; DIVISES EN DIX MILLE PARTS (19000 [pl NE VALEUR

CHACUNE de } equ.vaient de MILLE DOLLARS AMERCAINS (1900 USD).

u Le.

Projet des statuts du 119.08 2008
Confidentiel

p vertu d'une décision de l'Assemblée Générale
des Associés statuant dans les conditions et dans les formes requises pour les modifications aux
Statuts sans préjudice de l'application éventuelle des dispositions légales.

Lors de toute augmentation du Capital social, les nouvelles Parts sociales qui seraient à Souscrire
contre espèces seront offertes par préférence aux Associés au prorata des Parts qu'ils
détiennent dans la Société au jour de Fémission et ce dans le délai, au taux et aux conditions
fixés par l'Assemblée Générale sur proposition du Conseil de Gérance.

Dans tous les cas, une modification du Capital social aura lieu après agréation par GECAMINES de
l'Etude de Faisabilité ainsi que lors de la transformation éventuelle du type SPRL en SARL
En cas d'augmentation du Capital, les Parts sociales de GECAMINES demeureront non diluables.

;

ARTICLE HUIT : APPEL DE FONDS EN CAS D'AUGMENTATION DU CAPITAL.

Le Conseil de Gérance fait les appels de fonds sur les Parts sociales non entièrement libérées au
moment de leur souscription, détermine les époques des versements et en fixe le montant dans
un avis, adressé par lettre recommandée ou par porteur avec accusé de réception, au moins
trente jours avant l’époque fixée pour le versement.

Tout versement non effectué à la date de son exigibilité produira de plein droit, par la seule
échéance du terme, sans nécessité de sommation ni mise en demeure préalable, un intérêt
calculé au taux admis de 8 % en matière commerciale à charge de l’Associé en retard.

L'exercice des droits afférents aux Parts sociales sur lesquels les versements n'ont pas été opérés
sera suspendu aussi longtemps que ces versements, régulièrement appelés et exigibles, n'ont
pas été effectués pour apurement du principal et des intérêts.

Après un second avis resté sans résultat pendant un mois à dater de sa notification, l'Assemblée
Générale pourra envisager la possibilité de contraindre l'Associé défaillant par toutes voies de

droit de s'acquitter de ses obligations

ARTICLE NEUF : LIBERATION DU CAPITAL SOCIAL.

Le Conseil de Gérance détermine les conditions de libération ultérieure du soide de chaque Part
sociale non encore libérée.

ARTICLE DIX : RESPONSABILITE DU SOUSCRIPTEUR.

Les souscripteurs restent tenus envers la Société. La cession régulièee Ml Sourraient consentir
ne les dégage en rien de la responsabilité du montant intégrakgdé leurs sou jptions ainsi que
des intérêts éventuels. 7 +

‘4

+ Vera”
Projet des statuts du !19:08-2008

er VS
°° + Confidentiel
x
ul arts ne pourra être autorisée tant qu'un Associé n'aura pas libéré le
on cription.
À
BE

Le: agnptes Verséshar un Associé en retard seront imputés dèns l’ordre sur les intérêts dont il
demetd BA É et sur le principal afférant à l'ensemble des Parts sociales qu'il possède et
sur lesquelles un appel de fonds régulier a été fait.

ARTICLE ONZE : NATURE DES PARTS.

Les Parts sociales sont nominatives.
Toutes les Parts sociales portent un numéro d'ordre.

ARTICLE DOUZE : PROPRIETE — CESSIBILITE

La propriété des Parts sociales est établie par une inscription dans un registre tenu au siège
social. Les inscriptions se font au choix des propriétaires des Parts sociales dans le registre.
Le registre peut être consulté par les Associés exclusivement au lieu où il est tenu.

Le registre contient les indications suivantes : la désignation précise des propriétaires, le nombre
des Parts sociaies par chacun d'eux, la date et je.montant des versements effectués, la date des
transferts où conversions.

Aucun transfert de Parts sociales nominatives ne peut avoir lieu si ce n'est en vertu d'une
autorisation spéciale de l’Assembiée Générale, et au profit d'un cessionnaire agréé, pour autant
que préalablement toutes les opérations visées ci-après aient été intégralement respectées.

1. Les Parts sociales qu'un Associé se propose de vendre devront être offertes par préférence à
l’autre Associé.

2. L'Associé désireux de céder tout ou Partie de ses Parts notifiera sa volonté auprès du Conseil
de Gérance.

il adressera à cette fin un courrier recommandé ou adressé par porteur avec accusé de réception
au Conseil de Gérance.

Ledit courrier précisera :

- le nombre de Parts proposées à la vente ;

- le prix de cession ;

- le nom de l'acquéreur qui se propose de reprendre les Parts sociales dans l'hypothèse où
l'autre Associé ne férait pas usage de son droit de préférence.

3. Le Conseil de Gérance devra, dans les 30 jours de la notification, convoquer une Assemblée
Générale extraordinaire en vue de débattre de ta cession. rot “vag

4. Un Associé exercera son droit de préférence au prorata des Parts soci Pi étien@éja

5. Si un Associé ne souhaite pas faire usage de son droit de préférerÿe

dans le même respect du prorata à l’autre Associé acquéreur.

Projet des statuts du 11908 2008
Confidentie!

°

T
né fait usage de son droit de préférence, le cédant pourra vendre librement ses
ssfopnaire présenté, lequel sera de facto agréé par l'Assemblée Générale des

Ka ETS

ARTICLE TREÏZE : CERTIFICATS.

il est délivré aux Associés un certificat non transmissible, constatant l'inscription au registre des
Parts qui leur appartiennent. Ce certificat indique les numéros de leurs Parts. Il est signé par
deux membres du Conseil de Gérance, titulaires d’une délégation donnée par une délibération

spéciale du Conseil de Gérance

Chaque certificat est restitué, annulé et remplacé chaque fois qu'il y à transfert, même partiel,
des Parts sociales auxquelles il se rapporte.

Vis-ä-vis de la Société, les transferts des Parts sociales s’opèrent exclusivement par une
déclaration inscrite dans le registre, ladite Héciaration étant datée et signée par le cédant et le

cessionnaire ou leurs mandataires agissant en vertu des pouvoirs dont it dait être justifié.

ARTICLE QUATORZE : LES APPORTS

Les apports des Parties se feront en nature où en numéraire.
Les apports de GECAMINES seront :

« La cession des droits miniers d'exploitation qui couvrent tes périmètres des polygones de
Deziwa et de l’Ecaille C,

* la cession des études géologiques et métallurgiques réalisées sur ces gisements ainsi que le
savoir-faire pour l'exploitation des mines,

* la mise à disposition d'un site nécessaire pour les installations de traitement et pour ie
stockage des résidus épuisés et des stériles,

« sa quote-part au Capital social.

Les apports de PLATMIN CONGO se feront principalement en numéraire, notamment pour la
constitution du Capital social de la SOIMIDEC SPRL et pour la première modification de ce Capital
social après l'agréation de l'étude de faisabilité complémentaire. PLATMIN CONGO amènera la
totalité du financement pour le Développement du projet.

ARTICLE QUINZE : RESPONSABILITE — ENGAGEMENT DES ASSOCIES -ADHESION,

Les Associés ne sont engagés que jusqu'à concurrence de leur mise. .
je tvEG,

La propriété d’une Part sociale emporte adhésion aux Statuts et aux dégsions Assemblées
Générales. F *xxihi
Les Parts sociales sont indivisibles et la Société ne reconnaît qu'un seul pro

Pal 2
7 ‘ Projet des statuts du 119.08 2008
Confidentiel

%
y
=:

a soknes ont des droits sur Une mème Part sociale, l'exercice de ces droits est
Étus ge qu'une seule personne ait été désignée pour les exercer à l'égard de la

ARTICLE SEIZE : AYANTS - CAUSE — AYANT DROIT

AYANTS - CAUSE = ARR

Les ayants-cause, ayants-droit et créanciers d'un Associé ne peuvent, POUT quelque raison que ce
soit requérir l'apposition des scellés sur Îles biens et valeurs de la Société, en demander
l'inventaire, Le Partage ou la licitation ou s'immiseer dans la gérance.

pour l'exercice de leurs droits, ils doivent s'en rapporter au bilan et aux décisions de i’Assemblée
Générale des Associés.

TITRE IH : DIRECTION — GESTION - SURVEILLANCE
:

ARTICLE DIX-SEPT : CONSEIL DE GERANCE.

Le Conseil de Gérance est composé de huit membres, mandataires Associés ou non, nommés par
Assemblée Générale pour une durée indéterminée. Les membres Associés sont révocables pour
de justes motifs par Assemblée Générale tandis que tes membres non Associés le sont en tout
temps

lis devront rester en fonction jusqu'à ce qu'ils démissionnent ou soient rendus inhabiles.

Les membres du Conseil de Gérance de la Société seront proposés par écrit comme suit:
PLATMIN CONGO proposera cing membres et GECAMINES proposera trois membres du Conseil
de Gérance en chaque cas par notification à la Société.

Si une personne morale est nommée membre du Conseil de Gérance, elle désignera une
personne physique effective et une personne physique suppléante à l'intervention desquelles
elle exercera ses fonctions.

L'Assemblée Générale nomme un Président du Conseil de Gérance désigné par l'Associé
majoritaire et le Vice-Président par l'autre Associé. En cas d'empêchement de ceux-ci, il désigne
un membre du Conseil de Gérance paur les remplacer.

Le Conseil de Gérance peut nommer un secrétaire choisi dans ou en dehors de son sein. Le
mandat des membres sortants non réélus cesse immédiatement après l’Assemblée Générale qui
a procédé aux réélections.
————
0€ LUS
Lors de toute Assemblée Générale au cours de laquelle le représentént d'un défsAssociés

démissionne ou est démis de ses fonctions, il sera procédé au rempiaÿé hi fa i-ci par la
personne désignée par j'Associé qu'il représentait. Le membre dut s Gérance
démissionnaire restera en fonction jusqu’à ce que soit désigné son rerhpla se ,

\ 4 f

6
v SET Projet des statuts du 1191082008
.% “ Confidentiel

éfapce/se réunit sur convocation et sous la présidence de son Président où, à
ie Pré jdent ou, à défaut de celui-ci, d'un membre du Conseil de Gérance désigné
par ses es, chaque fois que l'intérêt de la Societé l'exige où chaque fois que 2 (deux)
membres au moins le demandent. Les convocations aux réunions seront envoyées au moins 15
{quinze) jours à l'avance exceptée en cas d'urgence, en respectant ia notification nécessaire. Les
points à l'ordre du jour feront l’objet d’une documentation qui sera annexée à la convocation.

Les réunions ordinaires 5e tiennent une fois tous les trois mois au lieu indiqué dans les
convocations.

Si un membre du Conseil de Gérance est absent, il peut se faire représenter moyennant une
procuration datée et signée par lui. Le Secrétaire dressera directement un Procès-Verbal des
échanges. Ce Procès-Verbal sera adressé dans les 24 {vingt-quatre) heures à tous les membres
du Conseil de Gérance pour approbation par signature.

ARTICLE DIX-NEUF : QUORUM ET DELIBERATION
Le Conseil de Gérance ne peut délibérer et statuer valablement que si la majorité simple de ses
membres sont présents cu représentés et si chaque Associé est représenté.

Les membres du Conseil de Gérance peuvent participer aux réunions du Conseil de Gérance par
téléconférence et peuvent exprimer leurs opinions et leurs votes de la même manière

Chaque membre peut, même par simple lettre ou par télécopie, donner à l’un de ses collègues
pouvoir de le représenter 8 une séance du Conseil et d'y voter en ses lieu et place.

Toute décision du Conseil de Gérance est prise à la majorité des votants.

En cas d'égalité sur un point soumis à ia délibération, le point de divergence sera renvoyé à une
nouvelle réunion qui en statuera En cas de divergence persistante, le point sera porté devant
Assemblée Genérale.

Le membre qui àä un intérêt opposé à celui de la Société dans une opération soumise à
l'approbation du Conseil de Gérance, est tenu d'en prévenir le Conseil et de faire mentionner
cette déclaration au procès-verbal de la séance. llne peut prendre Part à cette délibération.

Si dans une séance du Conseil de Gérance réunissant la majorité requise pour délibérer
valablement, un ou plusieurs membres s'abstiennent parce qu'ils ont un intérêt opposé à celui
de la Société, les résolutions sont valablement prises à la majorité des autres membres présents
ou représentés.

———
Les délibérations du Conseil de Gérance sont constatées par des Eve qui sont
consignés dans un registre spécial et signé par le Président et la majc des membres
qui ont pris Part à la délibération. {

Projet des statuts du !19:08 1008
Confidentiel

opies ouegt aits de ces procès-verbaux à produire en justice ou ailleurs sont valablement

NS
i n sonnes titulaires d'une délégation donnée par une délibération spéciale du

de Gérance dispose de pouvoirs les plus étendus pour poser tous les actes
d'administration et de disposition intéressant la Société. Tout ce qui n'est pas réservé à
l'Assemblée Générale par les Statuts ou par là loi est de la compétence du Conseil de Gérance.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat présenté par
PLATMIN CONGO et en qualité de Directeur Général Adjoint, le candidat présenté par
GECAMINES. Sous le contrôle et la Direction du Conseil de Gérance, je Directeur Général et le
Directeur Générai Adjoint présideront le Comité de Direction chargé de ta gestion journälière.

Le Conseil de Gérance peut notamment donrier tous mandats ou pouvoirs pour toutes affaires
générales où spéciales à des membres, directeurs ou agents et mêmes à des personnes
étrangères à la Société. Il détermine les appointements, émoluments ou indemnités attachés
aux mandats, pouvoirs, délégations où missions qu'il confère. ‘

Sauf délégation qu'il aurait faite de ce pouvoir, il fixe les conditions d'engagement de tous
agents, nomme et révoque ces derniers.

ARTICLE VINGT-ET-UN : POUVOIRS D'ENGAGEMENT.

À moins de pouvoirs généraux où spéciaux conférés par le Conseil de Gérance à un où plusieurs
de ses membres ou à des tiers, tous actes autres que les actes de gestion journalière, tous
pouvoirs, toutes procurations devront, pour engager la Société être signés par deux membres
dont au moins ie Directeur Général ou son remplaçant conjointement avec le Président du
Conseil de Gérance ou son remplaçant.

Les actes de gestion courante engageant la société sont signés par le Directeur Général ou en cas
d'empêchement ou d'absence de celui-ci par celui qui le remplace ou par les personnes dûment
mandatées par lui.

Les actions judiciaires en demande ou en défense sont poursuivies au nom de la société par le
Président du Conseil de Gérance, ou, en son absence, par le Directeur Général ou encore par les
personnes ayant reçu procuration spéciale.

ARTICLE VINGT-DEUX ; RESPONSABILITES DES MEMBRES DU CONSEIL DE GERANCE.

Les membres du Conseil de Gérance ne sont que les mandataires de la Société. Dana.la,mesure
de leur mandat, ils n'engagent que la Société et ne cantractent aucune objif En perso@igtie

relative aux engagements de celle-ci. Ils ñe répondent que de l'exercice de Æuÿh t

fautes commises dans leur gestion. = M A
4

: CNE Es

Ds

CIS LA
NCARIAT
TZ

/ À ‘ D
fo ,

€ ” Projet des statuts du !19:08 2008
“ Confidentiel

L: G
>
=:

Ai " * RC
NY
1 RSR Eine élit, parmi les candidats présentés par PLATMIN CONGO, un

\ Dre cop Le Directeur Général sera assisté d’un Directeur Général Adjoint que

RSA ie Éénérale élit parmi les candidats présentés paf GECAMINES. Le Conseil de
Gérance fixe tes émoluments et avantages du Directeur Général et du Directeur Général
Adjoint.

23.2. Le Directeur Général et le Directeur Général Adjoint seront remplacés par le Conseil de
Gérance sur proposition des Associés qui les auront désignés.

23.3. Les deux Directeurs Généraux seront chargés de {a gestion journalière de SOMIDEC SPRL et
présideront collégialement un « Comité de Direction » composé, autre d'eux-mêmes, du
Directeur en charge de la production, au Directeur en charge des finances, du budget et de
18 comptabilité, du Directeur en charge des approvisionnements, du Directeur en charge
des ventes et du Directeur en charge des ressources humaines qui seront nommés par le
Conseil de Gérance, sur leurs propositions. Le Directeur. en charge de la production et le
Directeur en charge des ressouTces humaines seront nommés parmi les candidats proposés
par les GECAMINES.

23.4.Le Conseil de Gérance détermine les pouvoirs, les attributions, les appointements ou
indemnités des membres du Comité de Direction. Hi peut révoquer en toui temps la
décision qu'il a prise à cet égard.

ARTICLE VINGT-QUATRE : CONTROLES.

Les opérations de ia Société sont surveillées par au moins deux Commissaires aux comptes non-
Associés nommés, sur proposition de chaque Associé, par j'Assemblée Générale des Associés
pour un mandat de deux ans renouvelables et en tout temps révocables par elle. Celle-ci
statuant comme en matière ordinaire, fixe leur nombre et leurs émoluments.

Les Commissaires ont soit collectivement soit individuellement un droit illimité de surveiltance et
de contrôle sur les opérations de la Société.

ia responsabilité des Commissaires en tant qu'elle dérive de teur devoir de surveillance et de
contrôle est déterminée suivant le droit commun.

Les Commissaires aux Comptes doivent soumettre à l'Assemblée Générale le résultat de leur
mission, avec les propositions qu'ils croient convenables, et lui faire connaître le mode (Tes
lequel ils ont contrôlé les inventaires. C4 (2
S +
; 3 Pos
Î >
J «
‘ SA 5
eo
Der, ,
6)
ZAR IA
Ÿ QT

Projet des statuts du ‘1908 JOÛS
Confidentiel

jusqu’à l'élection définitive lors de la prochaine Assemblée Générale des Associés.

Si le nombre des membres du Conseil de Gérance ou de Commissaires aux comptes est réduit
par suite de décès ou autrement de plus de moitié, le Conseil de Gérance doit convoquer
immédiatement l’Assemblée Générale des Associés pour pourvoir au remplacement des
manquants.

ARTICLE VINGT-SIX : INDEMNITES.
Les membres du Conseil de Gérance et les Commissaires peuvent recevoir une indemnité fixe à
imputer aux frais généraux et dont le montant est déterminé par l'Assemblée Générale des

Associés. :

Les dépenses pour assister aux réunions du Conseil de Gérance seront supportées intégralement
par le société. Tout membre peut être accompagné, à ses frais, d'experts et de techniciens.

Le Conseil de Gérance est autorisé à accorder des indemnités spéciales à ses membres chargés
de fonctions ou de missions spéciales

TITRE {IV : ASSEMBLEE GENERALE

ARTICLE VINGT-SEPT : COMPOSITION ET POUVOIRS.

L'Assemblée Générale, régulièrement constituée, représente l’universalité des Associés. Elle a
les pouvoirs les pius étendus pour faire ou ratifier les actes qui intéressent la Société.

Ses décisions sont obligatoires pour tous, même pour les Associés absents, incapables ou
dissidents

ARTICLE VINGT-HUIT : REUNIONS-CONVOCATIONS.

L'Assemblée Générale des Assaciés est convoquée par le Conseil de Gérance.
En cas de carence de ce dernier, elle peut être convoquée par les Commissaires aux Comptes

L'Assemblée Générale ordinaire des Associés se réunit en République DémgssaiRE à degoree

au siège social ou à l'endroit désigné dans la convocation.
E

(4
Les réunions de l’Assemblée Générale ordinaire se tiennent chaqué àn nt#du
premier trimestre et du dernier trimestre de chaque année, au siège social, à É l'hgure
*

fixée dans la convocation.
Si ce jour est un jour férié tégal, l'Assemblée a lieu le jour ouvrable suivant.

‘  &
J

Proiet des statuts du "FO 2008
- Cenfidentie

+, A ñ N A
L'afégvée Grérale du premier trimestre entend les rapports du Conseil de Gérance et des

Commissaires, statue sur le bilan et le tableau de formation de résultat de l'exercice social
précédent, se prononce par un vote spécial sur ta décharge à donner aux Conseil de Gérance et
Commissaires, procède à leur réélection ou remplacement et délibere sur tous autres objets à
l'ordre du jour.

L'Assemblée Générale du dernier trimestre examine et approuve le budget de l'exercice social
suivant et délibère sur tous autres objets à l’ordre du jour.

Le Conseil de Gérance ou un Commissaire aux comptes peuvent convoquer extraordinairement
l'Assemblée Générale des Associés autant de fois que l'intérêt de la Société l’exige. Le Conseil de
Gérance et le Commissaire aux comptes sont, selon le cas, tenus à convoquer l’Assemblée
Générale si un Associé représentant au moins le cinquième du capital le demande. :

S'ils n’accèdent pas à cette demande, la convocation de l’Assemblée Générale peut être
ordonnée par le Tribunal de Grande instance’ du ressort.

L'Assemblée devra se réunir dans les trente jours à compter du jour de la demande de
convocation, qui se fera par lettre recommandée à la poste, ou par porteur, ou par courrier
électronique, et ou par télécopie avec accusé de réception.

Aucune proposition faite par des Associés n’est mise à l'ordre du jour si elle n'est pas signée par
des Associés représentant au moins le cinquième du capital et si elle n’a pas été communiquée
en temps utile pour être portée à l’ordre du jour et insérée dans les convocations.

Les Assemblées Générales extraordinaires se tiennent en République Démocratique du Congo au
siège social ou lieu indiqué dans les convocations.

l’Assembiée Générale ne peut délibérer que sur les points mis à son ordre du jour.

Chaque Associé sera représenté par deux mandataires porteurs d’une procuration spéciale.
Chaque mandataire ne pourra représenter plus d'un Associé.

ARTICLE VINGT-NEUF : CONTENU DES CONVOCATIONS.

Les convocations pour toute Assemblée Générale contiennent l'ordre du jour.

Elles sont faites par lettre recommandée à la poste avec accusé de réception ou par tout autre
moyen scriptural moderne {télécopie .] vingt jours avant la réunion

Le budget, bilan, le tableau de formation de résultat et le rapport du Conseil de Gérance et des
Commissaires ainsi que tous documents devant être examinés par lsemies Sénége sont
joints à la convocation. ®,

ea

; “e Projet des stats du !19 08 2GUR
i | $ Contidentiel

aest présidée par le Président du Conseil de Gérance où à défaut, par le
Vice-Président où à défaut de celui-ci, par un membre du Conseil de Gérance désigné par ses

collègues.
Le Président nomme le secrétaire et l'Assemblée Générale choisit deux scrutateurs

Une liste de présence mentionnant l'identité des Associés et te nombre de Parts qu'ils
représentent doit être signée par chacun d'eux ou par leurs mandataires avant d’être admis à
l'Assemblée.

Tout Associé à le droit de vote aux Assemblées Générales et jouit d’une voix par Part sociale

Les Associés peuvent se faire représenter par des mandataires, Associés ou non, ou émettre leur
vote par écrit. À cet effet, ja convocation contiendra le texte des résolutions proposées.

Les dépenses pour assister aux réunidns de l’Assemblée Générale seront supportées
intégraiement par la Société. Tout Associé ou tout Mandataire peut être accompagné, à ses frais,
d'experts et de techniciens. k

ARTICLE TRENTE-ET-UN : PROROGATION.

Le Conseil de Gérance peut proroger séance tenante l’Assemblée Générale des Associés tant
ordinaire qu'extraordinaire pour un délai n'excédant pas six semaines.

Des questions nouvelles pourront être soumises à l'Assemblée Générale ainsi prorogée à
condition qu’elles figurent dans les nouvelles convocations faites dans les conditions
déterminées ci-dessus.

ARTICLE TRENTE-DEUX : QUORUM, DELIBERATION.

Une Assembiée Générale ordinaire ou extraordinaire ne peut valablement statuer que si les deux
Associés sont présents ou représentés.

Chaque Part sociale donne droit à une voix.

ARTICLE TRENTE-TROIS : VOTE.

Les votes se font par écrit, à main levée ou par appel nominal, à moins que l’Assemblée Générale
n'en décide autrement, à la majorité simple des voix.

ARTICLE _TRENTE-QUATRE : MODIFICATIONS _ AUX STATUTS ET _ AUTRES PROCEDURES

PARTICULIERES.
Lorsqu'il y a lieu pour l'Assembiée : PE — PSS
1 C\
Sn
a) d'augmenter ou réduire le Capital ; , tel $
b} de décider de nouveaux investissements de plus de 3 200.000 {trois milliokt «
c) de décider d'une modification de l'objet social : LA ler Ÿ,
d) de décider de la fusion avec une autre société ou de l'aliénation totälg des biens g la
Société : : SR IAT

J* : 5 &
Projet des statuts du 11908 2008
Contidentiel

5) ttrè eux activités de la Société {sauf ce qui est dit au dernier paragraphe de l’article
ss Statuts):
ja Société en une autre forme ;
sut d’une cession des Parts ;

en ValRdement délibérer que si l'objet des modifications proposées à été spécialement
inané dané laConvocation et si ceux qui participent à la réunion représentent les # au moins
du Cäpital social et que tous les Associés sont présents où représentés.

si cette dernière condition n'est pas remplie, une nouvelle convocation sera nécessaire et la
nouvelle Assemblée Générale délibérera valablement, quelle que soit la portion du Capital
représentée par les Associés représentés

Toute modification aux Statuts requiert l'unanimité des voix des Associés présents où
représentés.

ARTICLE TRENTE-CINQ : PROCES-VERBAUX. !

Les procès-verbaux des Assemblées Générales sont signés par les membres du Bureau et par les
mandataires des Associés. |

Les copies ou extraits à produire en justice ou ailleurs sont signés soit par le Président soit par
deux membres du Conseil de Gérance.

TITRE V : INVENTAIRE - BILAN - REPARTITION DES BENEFICES.

ARTICLE FRENTE-SIX : EXERCICE SOCIAL.

L'exercice social commence le premier janvier et se termine le trente et un décembre de chaque
année. Toutefois pour la première année il prendra cours à la date du dépôt des Statuts au
greffe du Tribunal de Grande Instance de Lubumbashi.

ARTICLE TRENTE-SEPT : ECRITURES SOCIALES.

Au trente et un décembre de chaque année, le Conseil de Gérance arrête les écritures et fait
procéder à l'inventaire et à l'évaluation de toutes les dettes actives et passives de la société.

il dresse un inventaire contenant l'indication des valeurs mobilières et immobilières ainsi que
toutes les créances et dettes de la société avec une annexe contenant en résumé tous les
engagements notamment les cautionnements et les garanties ainsi que les dettes et créances de
chaque Associé. membre du Conseil de Gérance à l'égard de la Société.

Le bilan mentionne, séparément, l'actif immobilisé, l'actif réalisable et au passif, les dettes de ta
Société envers elle-même, les obligations, les dettes avec hypothèques au esse dé CR
sans garanties réelles. Le,

;

ÿ

RTE
L/ EF > 2 c
Projet des statuts du 1908 TOUR
2 DE Lonfidentiel

<
pi du Conseil de Gérance sur les opérations de la Société seront soumis 30
t l'Assemblée Générale statutaire, aux Commissaires, qui auront 15 (quinze}

t :
jourgpo\s pris eget faire leur rapport.
#
D ; à es
Le e Gérance/procède à l'évaluation des créances et des autres valeurs mobilières et
immobile sant l'actif sociai dans le respect des règles comptables généralement

admises.

ARTICLE TRENTE-HUIT: DEPOT DES COMPTES ARRETES PAR LE CONSEIL DE GERANCE.

Vingt jours au moins avant l'Assemblée Générale ordinaire, les Associés peuvent prendre
connaissance, au siège social ou à tout autre endroit désigné par le Conseil de Gérance, du bilan
et du tabieau de formation du résultat, de la liste des titres qui composent le portefeuille de la
sociéré, de la liste des Associés qui n'ont pas libéré leurs Parts et du rapport des Commissaires.

ARTICLE TRENTE-NEUF : REPARTITION DES BENEFICES.

Il est prélevé les sommes que l'Assemblée Générale, sur praposition du Conseil de Gérance,
décide d'affecter à la formation de fonds spéciaux de réserve, de provision, ou à un report à
nouveau. |

Le cash flow libre de la Société sera affecté conformément à l’article 51 de la Convention de JV
du........2008.

Le solde est réparti entre toutes les Parts, sauf celles dont les droits ont été suspendus,
conformément aux présents Statuts.

ARTICLE QUARANTE : REMUNERATIONS

Le paiement des dividendes se fait aux époques et aux endroits fixés par le Conseil de Gérance,
qui en donnera connaissance à l'Assembiée Générale sans que l'époque de ce paiement puisse
différer de pius de trois mois après la réunion de l'Assemblée Générale qui aura approuvé le
bilan, sauf décision contraire de celle-ci

L'Assemblée Générale peut décider qu'il sera payé des acomptes sur les dividendes. Elle fixe le
montant de ces acomptes et la date du paiement, tequel peut être effectué au cours même de
l'exercice social.

ARTICLE QUARANTE-ET-UN: DEPOT DES COMPTES DEFINITIFS.

Le bilan et le tableau de formation de résultat précédés de ia mention, de la date de publication
des actes constitutifs et modificatifs des Statuts de la Société seront dans le mois de leur
approbation par l'Assemblée Générale des Associés, déposés au greffe de commerce par le
Conseil de Gérance ou la personne qu'il mandatera.

ARTICLE QUARANTE - DEUX: PERTE DE LA MOITIE DU CAPITAL. LE v-
PAVA Sa
En cas de perte de ia moitié du Capital social, le Conseil de Gérance est tend ES f er”

l'Assemblée Générale des Associés, à l'effet de décider s'il y a lieu de pranoncer, la dE

ja Société. À défaut de convocation par le Conseil de Gérance, ie collège des Commi
z

| Sur
pi i 14
Projet des Statuis du ‘19-08 2008
Contidentiel
TN
sembiég\Générate L'Assermbiée Générale détibère suivant les dispositions et
cle trente deux des présents Statuts.

ff trois quarts du Capitat, ta dissolution pourra être prononcée par les
ün quart des Parts sociales.

TITRE Vi: DISSOLUTION - POUVOIRS DES LIQUIDATEURS

ARTICLE QUARANTE-QUATRE : LIQUIDATION.

En cas de dissalution pour quelque cause que ce soit, et à quelque moment que ce soit,
j'Assemblée Générale nommerà le ou les liquidateurs, déterminera ieurs pouvoirs et fixera leurs
émotuments. L'Assemblée Générale jouit à cette fin des droits les plus étendus.

4 A
La nomination des liquidateurs met fin au mandat des membres du Conseil de Gérance et des
Commissaires.

La société est réputée exister pour sa liquidation.

ARTICLE QUARANTE-CINQ: REPARTITION DU BONI DE LIQUIDATION.

Après apurement de toutes les dettes et charges de la Société et des frais de liquidation, Y
compris la rémunération des liquidateurs où consignation faite pour ces règlements, l'actif net
est réparti entre toutes les Parts sociales.

Au cas où les Parts sociales ne se trouveraient pas libérées toutes dans une égale proportion, le
ou les liquidateurs doivent, avant toute répartition, tenir compte de cette diversité de situation
et rétablir l'équilibre en mettant toutes les Parts sociales sur le pied d'égalité absolue soit par
des appels de fonds complémentaires à charge des Parts saciales insuffisamment libérées, soit
par des remboursements au profit des Parts sociales, libérées dans une proportion supérieure

L'Assemblée Générale approuve les comptes de la liquidation et donne les décharges.
TITRE VIL: DISPOSITIONS GENERALES

ARTICLE QUARANTE-SIX : ÉLECTION DE DOMICILE.

Pour l'exécution des présents Statuts, tout ASssOtié, membre du Conseil de Gérance,
Commissaire et iquidateur, est censé faire élection de domicile au siège social où toutes
communications, sommations, assignations et significations peuvent lui être valablement ites,
sans autre obligation pour ja Société que de tenir ces documents à ÿ a

f

destinataires.
14
ARTICLE QUARANTE-SEPT : PREMIERE ASSEMBLEE GENERALE. Ù >

à

TZ,
Une Assemblée Générale sera tenue immédiatement après ta constitution Pia ès Ÿ

convocation ni ordre du jour préalables, elle désignera les 8 (huit) membre, Conseil

PA : D À
LS Projet des statuts du ‘19/08 2008
Contidentiet

u
L ' =
Gérance Et le + aux comptes, procèdera à jeur nomination, fixera leurs
Q

émolument s'i 4 décider dans les limites des Statuts sur toutes autres matières.

2 1
ARTICLE are OU h SECLARATIONS LEGALES.

Les Associés entendent 5e conformer entièrement aux jois en vigueur dans la République
Démocratique du Congo.

En conséquence, les clauses qui seraient contraires aux dispositions impératives de ces lois sont
réputées non écrites.

En cas de contradiction entre les Statuts et la Convention de JV de LA SOCIETE MINIERE DE
DEZIWA ET ECAILLE C Spri, c'est la Convention de JV qui prévaudra. :

ARTICLE QUARANTE - NEUF : GESTION INITIALE

3
Dès la création de LA SOCIETE MINIÈRE DE DEZIWA ET ECAILLE Sprt, la gestion courante de la
Société sera assurée par jes deux Associés, au travers des organes statutaires décrits dans les
présents Statuts. -

ARTICLE CINQUANTE : DISPOSITION FINALE

Les Associés donnent tous pouvoirs à Messieurs

agissant collectivement, Pour présenter les présents Statuts à l'Office Notarial de la ville de
LUBUMBASHI en vue de l'enregistrement sous forme authentique et Pour effectuer toutes
autres formalités exigées par les Statuts et par la loi relativement à la constitution de LA SOCIETE
MINIERE DE DEZIWA ET ECAILLE € Sprl.

AG

Ainsi fait à Lubumbashi, en six exemplaires originaux, le …

POUR GECAMINES

dette D

PAUL FORTIN Let ET ASSUMANI SEKIMONYO
Administrateur-Délégué Général Président du Conseil d'Administration

27 Pierre MULU
dirus 5É

14

ARTICLE VINGT TROIS : GESTION JOURNALIERE-COMITE DE DIRECTION.

ne 2

4 < : Projet des statuts du 11908 2008
LA Confidentiel
z FE
\a £ FABLE DES MATIERES
\ E BENOMINATION - SI£GE — OBJET - DUREE |
mn El

MAG, PREMIER ane
ARTICLE DEUX -SHGE.
ARTICLE TROIS : OBJET...
ARTICLE QUATRE : DURÉE. . -
TITRE Il CAPITAL SOCIAL-APPORTS-PARTS SOCIAL
ARTICLE CING : CAPITAL SOCIAL.
ARTICLE SIX : SOUSCRIPTION - UBERATION
ARTICLE SEPT : MODIFICATION DU CAPITAL SOCIAL... ou
ARTICLE HUIT : APPEL DE FONDS EN CAS D'AUGMENTATION DU CAPITAL...
ARTICLE NEUF : LIBERATION DU CAPITAL SOCIAL
ARTICLE DIX : RESPONSABILITE DU SOUSCRIPTEUR. …
ARTICLE ONZE : NATURE DES PARTS...
ARTICLE DOUZE : PROPRIETE — CESSIBILITE-
ARTICLE TREIZE : CERTIFICATS.
ARTICLE QUATORZE : LES APPORTS … ae -
ARTICLE QUINZE  RESPONSABILITE - ENGAGEMENT DES ASSOCIES -ADHESION
DITRE M : DIRECTION — GESTION - SURVEILLANCE.
ARTICLE DIX-SEPT : CONSEIL DE GERANCE !
ARTICLE DIX-HUIT : REUNIONS. .
ARTICLE DIX-NEUF : QUORUM ET DELIBERATION
ARTICLE VINGT : POUVOIRS. "0" ne .
ARTICLE VINGT-ET-UN : POUVOIRS D'ENGAGEMENT. ein ONE
ARTICLE VINGT-DEUX : RESPONSABILITES DES MEMBRES DU CONSEIL DE GERANCE.

ARTICLE VINGT-QUATRE : CONTROLES.
ARTICLE VINGT-CINQ : VACANCES...
ARTICLE VINGT-SIX : INDEMNITES.
TITRE IV. ASSEMBLEE GENERALE En
ARTICLE VINGT-SEPT : COMPOSITION ET POUVOIRS.
ARTICLE VINGT-HUIT : REUNIONS-CONVOCATIONS...…
ARTICLE VINGT-NEUF CONTENU DES CONVOCATIONS.
ARTICLE TRENTE : BUREAU » :
ARTICLE TRENTE-ET-UN : PROROGATION.....
ARTICLE TRENTE-DEUX : QUORUM, DELIBERATION.
ARTICLE TRENTE-TROIS : VOTE. users nt
ARTICLE TRENTE-QUATRE : MODIFICATIONS AUX STATUTS ET AUTRES PR
ARTICLE TRENTE-CINQ : PROCES-VERBAUX. ares
TITRE V INVENTAIRE - BILAN - REPARTITION DES BENEFICES
ARTICLE TRENTE-SIX : EXERCICE SOCIAL. ne
ARTICLE TRENTE-SEPT : ECRITURES SOCIALES.
ARTICLE TRENTE-HUIT DEPOT DES COMPTES
ARTICLE TRENTE-NEUF . REPARTITION DES BENEFICES...
ARTICLE QUARANTE REMUNERATIONS
ARTICLE QUARANTE-ET-UN DEPOT DES COMPTES DÉFINITIFS.
ARTICLE QUARANTE - DEUX: PERTE DE LA MOITIE DU CAPITAL...
ARTICLE QUARANTE-TROIS: PERTE DES TROIS-QUARTS DU CAPITAL.
TITRE Vi : DISSOLUTION - POUVOIRS DES LIQUIDATEURS .
ARTICLE QUARANTE-QUATRE : LIQUIDATION.
ARTICLE QUARANTE-CINQ: REPARTITION DU BONI DE Li
TITRE VI: DISPOSITIONS GENERALES... :
ARTICLE QUARANTE-SIX : ELECTION DE DOMICILE. :
ARTICLE QUARANTE-SEPT : PREMIERE ASSEMBLEE GENERALE...
ARTICLE QUARANTE-HUIT : DECLARATIONS LEGALES...
ARTICLE QUARANTE - NEUF : GESTION INITIALE … ..
ARTICLE CINQUANTE : DISPOSITION FINALE.

OCEDURES PARTICULIERES.

DS DumbE D

Es

L'en deux cti butte, Le nngt seumoms Su Au mois de
gectendres oo 6 0 PR D

Par devrnt oùSs RAGCSC ÉRLIF 4 LAésii Ù
réatéence à bucumbaslth TT
À €
… sonsteuir rierre KULLEES, ‘Arentour Vénéral 26 FLATATE CC
Le LIAITED rést sent à Lebunbresnt, ssdesent En nom des ———
Loct ctée SUCANTRES LT FLAT Zu 0 LR TEL memes

Lequel comprantes syrès vérification êe ses téentité at ——
qualit té, Fous € srésenté l'acte ri-daesuz; mener er anse eee

4
ke ren (vért ef aati on) lecture, Le romprrant léelers que l'acte
atnai drossé renferme Rtaë l'expreest on de 12 volonté des —

aasoct éme à

sotelire Àe mm
ee mena

BRU à mme ee on me re rap nn

» À: F
: h ©
Déaé ca reng fes minstes Source
dous le numéro : 0

meme

iots berrés

Kate njoutés

Frais 4e l'acte

FrAle 2e L'erpétttf cn
Copies sonforess

Six pages

eme mens den

PRE EEE

1e VER CO Eee

du se et es 00 0

